 Case 1:21-cr-00487-RBK Document 6 Filed 06/23/21 Page 1 of 1 PageID: 33




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                              *
                                                      *

         V.                                           *          CASENO. CR. 21-487(RBK)
                                                      *

JOSEPH GEROMINI


  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

          In accordance with Standing Order 2020-06, this Court finds:

              That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:

  i:zi        Video Teleconferencing

  LI          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

              El    The Defendant (or the Juvenile) is detained at a facility lacking video

          teleconferencing capability.

              D     Other:




Date: June23, 2021                                                                                   t((14
                                                                  SHARON A. KING                        U
                                                                 United States Magistrate Judge
